DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 4 and 11-20 are withdrawn. Claims 1-3 and 5-10  are rejected.   
Election/Restrictions
Applicant's election of Group I (claims 1-10) and species TETi76 without traverse in the reply filed on 7 August 2022 is acknowledged. 
Claims 1-3 and 5-10 read on the elected species TETi76, 
    PNG
    media_image1.png
    146
    432
    media_image1.png
    Greyscale
, of Formula I, 
    PNG
    media_image2.png
    105
    268
    media_image2.png
    Greyscale
, wherein R1 and R2 are ethyl, R3 and R4 combine to form =CH2 and are R5 and R6 are selected from H and OH.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art. The closest prior art is Chataigner et al. Tetrahedron Lett. 1997, 38, 3719-3722, which teaches the elected species as a synthetic product for which no pharmaceutical utility is described. See compound 3 on page 3719. 
Examination of the Markush-type claim was extended to other species of Formula I until prior art was found. The search will not be extended beyond Formula I because the claims encompassing compounds of Formula II and III are improper Markush groupings. See Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column):
“Under principles of compact prosecution, the examiner should also require the applicant to elect a species or group of indistinct species for search and examination (i.e., an election of species). If the examiner does not find the species or group of indistinct species in the prior art, then the examiner should extend the search to those additional species that fall within the scope of a permissible Markush claim. In other words, the examiner should extend the search to the species that share a single structural similarity and a common use. The improper Markush claim should be examined for patentability over the prior art with respect to the elected species or group of indistinct species…within the scope of a proper Markush claim.”

The claimed method of treating cancer using compounds TETi76, TETi143, SynMed3a, TETi123, TETi152, TETi211, TETi31, TETi125, TETi220, TETi131 and TETi187 is allowable over the prior art. The closest prior art is cited herein. The search was further extended and prior art was found on a non-elected species of Formula I wherein R1 and R2 are H.
Subject matter not embraced by the elected embodiment, the allowable species, or the rejected species therefore withdrawn from further consideration.  Claims 4 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Priority
This application is a 371 of PCT/US2018/063069, filed on 11/29/2018, which claims benefit of PRO 62/591,884 11/29/2017

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS was considered by the examiner and a signed copy is enclosed herewith. However, NPL reference 22 was not considered because it was not properly cited on the IDS.

Drawings
The drawings are objected to because:
Figures 1E, 1F and 1K contain blurry data markers in the legends and graphs. It is unclear which compound each line represents.
Figures 2A and 2B are too blurry to see the compound structure.
Figure 2C has a blurred structure for the TETi76 salt.
Figure 2G has all blurry structures.
Figures 2H, 2K, 3C, 5A contain blurry data markers in the legend and graph. It is unclear which compound each curve represents. 
Figure 2J contains blurry text on the right-hand side: 
    PNG
    media_image3.png
    108
    62
    media_image3.png
    Greyscale

Figure 6B contains blurry figures and text for Schemes 3-6.
Figure 8 contains blurry structures and numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 is objected to for being written in improper Markush format. The Markush group for R5 and R6 is missing “and” in between the CF3 group and the alkyl group. In addition, the claim ends with “and pharmaceutically acceptable salt thereof” which should be “or a pharmaceutically acceptable salt thereof.” See MPEP 2173.05(h). Appropriate correction is required.


Improper Markush Grouping Rejection
Claims 1-3, 5 and 7-10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a compound selected from Formula (I), Formula (II) or Formula (III) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The species of Formula (I), 
    PNG
    media_image4.png
    147
    381
    media_image4.png
    Greyscale
 , (II), 
    PNG
    media_image5.png
    143
    376
    media_image5.png
    Greyscale
, and (III), 
    PNG
    media_image6.png
    145
    271
    media_image6.png
    Greyscale
, belong to different classes of compounds. Formula (I) is classified as a diester, Formula (II) is classified as an α-keto-ester, Formula (III) is classified as hydroxyalkyl α,β-unsaturated ester. Furthermore, there is no substantial structural similarity that is shared among the species of Formula (I), Formula (II), and Formula (III). The species merely share the ester group 
    PNG
    media_image7.png
    73
    87
    media_image7.png
    Greyscale
; however, this does not qualify as a single structural similarity because the ester group is not responsible for the anticancer properties of the compounds.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. For example, limiting the claims to one Formula would overcome the rejection. In view of the allowability content of claim 6, it is suggested that claim 1 be limited to Formula (I) to overcome this rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a Markush group for R3 and R4 that is unclear: “R3 and R4 are H and -CH3”. It is unclear if this means that one of R3 and R4 is H and the other is methyl, or that R3 and R4 can each, independently, be H or methyl. Since there are multiple interpretations for the Markush group, the claim is indefinite. Dependent claims 2 and 7-10 inherent the indefiniteness.
Claims 5 and 6 refer to compounds from the specification without providing the chemical identity, such a structure or name, of the compounds. Consequently, one must refer back to the specification to find the formulae of said compounds. Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (Bd. Pat. App. & Inter. 1993).  Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mourelle et al. WO 2012/163563 A1.
Mourelle teaches treating metastatic bone disease comprising administering to a mammal, “such as e.g., a human female or male adult,” a strontium salt of formula I, 
    PNG
    media_image8.png
    123
    439
    media_image8.png
    Greyscale
, wherein n is 0 or 1, m is 0 or 1 and R is H or methyl, or stereoisomers or hydrates thereof. In preferred embodiments m is 0 and n is 1. See, e.g., the compound of Example 5, 
    PNG
    media_image9.png
    174
    332
    media_image9.png
    Greyscale
, wherein R is H. Since R is limited to H or methyl, a PHOSITA would have immediately envisaged the strontium salt wherein R is methyl: 
    PNG
    media_image10.png
    212
    269
    media_image10.png
    Greyscale
. Mourelle also teaches using the compounds in the form of a pharmaceutical composition comprising a pharmaceutically acceptable carrier. Claims 7, 9-11, pp. 8, 9 (ll.18-20), and 13. This disclosure anticipates the claims as outlined below:
Claims 1-2, a method of treating cancer, wherein the cancer is metastatic bone disease, comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutically acceptable salt of a compound of Formula I, 
    PNG
    media_image11.png
    137
    375
    media_image11.png
    Greyscale
, namely
    PNG
    media_image9.png
    174
    332
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    212
    269
    media_image10.png
    Greyscale
, wherein R1 and R2 are H, R3 and R4 are selected from H and methyl, R5 is H and R6 is H.
Claim 7, wherein the compound is administered with a pharmaceutically acceptable carrier.
Claim 10, wherein the subject is human.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Breski et al. J. Am. Chem. Soc. 2016, 138, 13505-13508 in view of Agger et al. Genes & Dev. 2016, 30, 1278-1288.
Breski et al. teach 2-hydroxy derivatives of 2-ketoglutarate (2KG) such as 
    PNG
    media_image12.png
    310
    500
    media_image12.png
    Greyscale
. Compound 9 specifically inhibited KDM4A, a lysine demethylase with “fundamental importance in biology and misregulation of cancer and obesity.” See, e.g., p. 13505 and Fig. 4.
Breski does not teach treating acute myeloid leukemia.
Agger teaches small molecule inhibitors of KDM4 enzymes “are promising candidates for the development of new drugs” for acute myeloid leukemia (AML). Agger’s study “provided some proof of concept for targeting JMJD2/KDM4 demethylases in AML” in part by showing that these demethylases are required for the survival of MLL-AF9 transformed human AML cells and that “inhibiting Jmjd2/Kdm4 activity could be a feasible alternative treatment strategy for leukemia with high expression of IL3RA.” See, e.g., p. 1278 (right column), p. 1279 (left column), p. 1284 (left column), p. 1285, and Fig. 3.
A PHOSITA would have found it obvious to treat acute myeloid leukemia in a human patient using Breski’s KDM4A inhibitor (compound 9 
    PNG
    media_image13.png
    130
    212
    media_image13.png
    Greyscale
 , R=H) because Agger teaches that inhibiting KDM4 could be a feasible alternative treatment strategy for treating AML. A PHOSITA would have had a reasonable expectation of successful treatment because KDM4A is needed for the leukemia to grow and inhibition of the enzyme would predictably reduce leukemia growth. In view of these combined teachings, the claimed invention would have been obvious as outlined below:
Claims 1-2, drawn to a method of treating cancer, wherein the cancer is AML, comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutically acceptable salt of a compound of Formula I, 
    PNG
    media_image11.png
    137
    375
    media_image11.png
    Greyscale
, namely
    PNG
    media_image13.png
    130
    212
    media_image13.png
    Greyscale
 , R=H, wherein:
R1, R2, R3, R4 and R5 are H,
R6 is OH.
Claim 7, wherein a PHOSITA would have found it obvious to administer the compound is administered with a pharmaceutically acceptable carrier, given that it is standard practice to use a carrier for administering small drug molecules.
Claim 9, wherein the cancer is AML.
Claim 10, wherein the subject is human.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breski et al. J. Am. Chem. Soc. 2016, 138, 13505-13508 in view of Agger et al. Genes & Dev. 2016, 30, 1278-1288, as applied to claims 1-2, 7 and 9-10 above, in further view of Cimmino et al. Cell 2017, 170, 1079-1095.
Breski et al. teach Compound 9 
    PNG
    media_image12.png
    310
    500
    media_image12.png
    Greyscale
  inhibits KDM4A, which Agger teaches is a “promising candidate[s] for the development of new drugs” for acute myeloid leukemia (AML). Agger teaches “inhibiting Jmjd2/Kdm4 activity could be a feasible alternative treatment strategy for leukemia with high expression of IL3RA.” See Breski p. 13505 and Fig. 4. See Agger p. 1278 (right column), p. 1279 (left column), p. 1284 (left column), p. 1285, and Fig. 
As previously discussed with regard to claim 1, a PHOSITA would have found it obvious to treat acute myeloid leukemia in a human patient using Breski’s KDM4A inhibitor (compound 9 
    PNG
    media_image13.png
    130
    212
    media_image13.png
    Greyscale
 , R=H) because Agger teaches that inhibiting KDM4 could be a feasible alternative treatment strategy for treating AML and a PHOSITA would have had a reasonable expectation of successful treatment because KDM4A is needed for the leukemia to grow and inhibition of the enzyme would predictably reduce leukemia growth. 
However, Breski and Agger do not teach treating AML that has a TET2 maturation as required by claim 8.
Cimmino teach “[s]omatic deletions and loss of function mutations in TET2 are seen in ~10% of de novo acute myeloid leukemia” and these “mutations are associated with DNA hypermethylation, increased risk of MDS progression, and poor prognosis in AML.” 
A PHOSITA would have found it obvious to treat an AML patient have a TET2 mutation because (a) these mutations occur in approximately 10% of the AML patient population, (b) administering Breski’s KDM4A inhibitor would be predicted to reduce leukemia growth in view of Agger’s teaching of treating AML by inhibiting KDM4A. Therefore, the method of claim 8 would have been obvious to a PHOSITA in view of these disclosures.

Allowable Subject Matter
Claim 6 is rejected under 112(b) but would be allowable if rewritten to include the structures of the recited compounds. Claim 5 is rejected under 112(b) and improper Markush grouping; however, the claim contains some allowable subject matter, wherein the compound is selected from TETi76, TETi143, SynMed3a, TETi123, TETi152, TETi211, TETi31, TETi125, TETi220, TETi131 and TETi187. The closest prior art includes (a) Drioli et al. Tetrahedron: Asymm. 2000, 11, 1353-1366, (b) Helaine et al. Eur. J. Org. Chem. 1999, 3403-3406, (c)  Franck-Neumann et al. Tetrahedron 1987, 43, 845-852, (d) Wang et al. ACS Catal. 2016, 6, 2739-2744, (e) Graham et al. J. Med. Chem. 2012, 55, 9510-9520, (f) Chataigner et al. Tetrahedron Lett. 1997, 38, 3719-3722, (g) Chataigner et al. Tetrahedron 2008, 64, 2441-2455 and (h) Liu et al. Org. Lett. 2013, 15, 4662-4665.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626